Title: [March 1788]
From: Adams, John Quincy
To: 



      Saturday March 1st. 1788.
      
      
       The weather is very severe: The month comes in like a Lion, and according to the farmer’s proverb it must go out like a Lamb. I passed my evening in contemplation, and in writing at home; and have very Little to say for this day.
      
      

      2d.
      
      
       We had no meeting at Parson Carey’s. I was employ’d in writing all the forenoon; but after dinner, went to hear Mr. Spring. The speculative sentiments of this gentleman, upon religion, are not such as I should admire. They may I think safely be called illiberal; though I am sensible such charges, are not in general very liberal. He has adopted all the fancies of the Hop­kintonian sect as they are called. These people while they profess to found their system entirely upon disinterested benevolence, by what appears to me a strange inconsistency, suppose that it may be agreeable to the general plan of the supreme being, to condemn to eternal torments all the human race except such as have experienced the effect of saving grace; The point upon which Mr. Spring continually harps; is that holiness consists in a total exemption from all selfish ideas, and that all sin originates in selfishness. I suppose he has not preach’d a sermon these ten years without introducing those favorite sentiments: his repetitions are so frequent; that they become very tiresome, to one whom they cannot convince. But his delivery is very agreeable; there is an earnestness and a solemnity in his manner which I wish I could find in preachers whose doctrines are more comformable to my ideas of truth.
      
      
       
        
   
   Named after Samuel Hopkins, minister at Newport, R.I., and a disciple of Jonathan Edwards; Hopkins’ conservative religious doctrines were an important foundation of the New Divinity theological tradition in the latter part of the 18th century (Sydney E. Ahlstrom, A Religious History of the American People, New Haven, 1972, p. 407–409).


       
      
      

      3d.
      
      
       The weather continues extreme cold. The river is fast as low as this Town, and many persons have this day cross’d it upon the ice. Townsend set out to go with me this evening to Mrs. Emery’s; but would not go in when he found there was company there. It was Judge Greenleaf s family. We play’d at cards and backgammon as usual; and between ten and eleven, I came home. Miss Prince, is not handsome, but sociable: she is generally called sensible and very agreeable; but I have imbibed an unaccountable prejudice unfavourable to her, from the appearance of her person and manners: perhaps I ought not to commit such a weakness to writing; but indeed it is a weakness from which I believe very few persons can boast of being free. Miss Derby is handsome: but her beauty is stern and forbidding: she is reserved and unsociable: her manners are not wholly exempt from the appearance of pride. But the effects of this passion, and of modest diffidence, so different from it, are similar in appearance, and when the causes of conduct, may be various the most favourable construction is always the best. The Miss Greenleaf’s ——.
      
      
       
        
   
   Thus in MS.


       
      
      

      4th.
      
      
       Doctor Kilham, went to Boston this day to attend the general court. His opposition to the federal constitution, has made him so unpopular in this town, that I do not expect he will be chosen as representative at the next election, and he may I think with this Session, take his leave of the legislative body for the present. I passd the evening with Townsend and Thompson at Mrs. Atkins’s. The justice was not at home: between 7 and 8 o’clock, we were alarm’d by the cry of fire; but it was extinguished, before we got to the house.
       While the Doctor is absent, I shall read more than I can when he is here: The intervals between the hours which I pass at the office, I usually spend in conversation with him; when he is gone I devote them to reading. I have taken up the second volume of Gibbon, which I have for a long time laid aside; and I am determined to try again to get through this book. I have possessed it several years, and have been all the time just about to read it, but it has been like the hinge of Tristram Shandy’s door. Never done, because it could be done at any time.
      
      

      5th.
      
      
       I pass’d the evening with Thompson and Putnam at Mr. Bradbury’s. Frank came from Boston this morning, and bro’t an account of the interment of his Honor Thomas Cushing Esqr. who died last week. He has been lieutenant governor of this Commonwealth, ever since the establishment of the Constitution; and it is probable, there will be a vast deal of electioneering intrigue, for the diverse candidates for the place.
       The paper also contains an extract from the concluding Letter of the third volume in defence of the american Constitutions, which speaks very favourably of the System proposed by the federal Convention... I did not expect it, and am glad to find I was mistaken, since, it appears probable, the plan will be adopted.... We play’d cards an hour or two and then amused ourselves with music. There were several young Ladies present, Miss Harriet’s companions; a sett that are almost always together, and who have at least more personal beauty, than any equal number of other unmarried Ladies in this town.
       Miss Wigglesworth, is about 17. Her stature is rather diminutive; but smallness is said to be one of the essential requisites of prettiness; Her features are regular, and her shape admirably proportioned. Her disposition is said to be amiable; but she talks very little. The greatest defect which I have observed in her is a frequent smile, which is certainly either unmeaning, or insulting. The only method I can pursue, when I catch her eye is to smile too; and by this means put her out of countenance. Thus much for the present; I will take some other opportunity to mention the other stars that form this constellation.
      
      
       
        
   
   JQA’s ellipses here and above. Written by JA to WSS on 26 Dec. 1787, the letter appeared in the Massachusetts Centinel printed on this date (JA, A Defence of the Constitutions of Government of the United States of America, 3 vols., London,1787–1788,3:502–506).


       
       
        
   
   Probably Sarah Wigglesworth, the daughter of Col. Edward Wigglesworth of Newbury port (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 15:129–133).


       
      
      

      6th.
      
      
       We met in the evening at Putnam’s chamber. I did not pass my time so agreeably as I usually do these evenings. Townsend and Amory were there, and instead of devoting our hours to free and unrestrained conversation, we lost them in playing on the violin, and flute. Between 9 and 10 we retired.
      
      

      7th.
      
      
       The weather begins to abate of its severity; yet people cross’d the river on the ice all this day. Townsend and Pickman this afternoon went to Salem. I was at home all the evening and Thompson spent part of it with me. He intends to quit his school, in three or four weeks; and I hope I shall then enjoy more of his company.
      
      

      8th.
      
      
       I this day got through, my folio of Lord Coke, which has been hanging heavy upon me, these ten weeks. It contains a vast deal of Law learning; but heaped up in such an incoherent mass that I have derived very little benefit from it. Indeed I think it a very improper book to put into the hands of a student just entering upon the acquisition of the profession. I am perswaded I might have spent the Time which has been employ’d in reading this book, to much better advantage, and that a twelvemonth hence I could have read it in less time and with more profit: but if this be the case how much more laborious must the study have been, when this was the only elementary book of the profession. The addition of Wood’s Institutes and more especially of Blackstone’s commentaries, has been an inestimable advantage of the late students in the profession.
       In the afternoon I read a few pages in Blackstone and the contrast was like descending from a rugged, dangerous and almost inaccessible mountain, into a beautiful plain, where the unbounded prospect on every side presents the appearance of fertility. I read with more advantage than usual, as I was wholly alone in the office, all day. I spent the evening in my own room, uninterrupted by any intrusion. I proceed in the second volume of Gibbon, about fifty pages a day.
      
      

      9th.
      
      
       Parson Carey got out to meeting this forenoon; but he was still so weak, that the effort was too great: he was scarcely able to get through the morning exercises: and in the afternoon the church was again destitute. I went to hear Parson Spring rattle away upon disinterested benevolence, and pass’d the evening at home.
      
      

      10th.
      
      
       Pass’d the evening and supped with Thompson at Dr. Sawyer’s. Mr. Russell was there: he came from Portsmouth this morning and returns to Boston with Mrs. Hay, to’morrow. We play’d Quadrill. Mr. Farnham took an hand; and is skilled, in all the trifling conversation of a card-table. Every one, it is said possesses his peculiar excellence. Mr. Farnham’s talent lies in the science of politeness. He understands to perfection all the nice and subtle distinctions between confidence and assurance, between ease of behaviour and familiarity, between elegance, and foppery &c. A science in which I am very ignorant, as in all others.
      
      
       
        
   
   That is, is acquainted with (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
      
       

      11th.
      
      
       Townsend and Pickman, returned, this afternoon from Salem. Townsend, has been on to Boston and to Medfield; he brought me two or three Letters. I passed the evening with Thompson at Captain Coombs’s. Mr. Cutler came in, soon after us. There are several young Ladies there. The Miss Coombs’s are neither of them handsome, and I have not sufficient acquaintance with them to form an accurate opinion. Fanny Jenkins is perhaps twenty one. A countenance more amiable than beautiful is her greatest personal ornament, she is not tall enough to have an elegant form, but when she smiles such a lovely disposition beams in her eyes that no one could wish her more handsome: she talks much, and tolerably well, but when a young Lady has so excellent a temper, 
         
          “Let her speak and whatever she say,
          Methinks I should love her the more.”
         
         Her sister Nancy, is about seventeen. She is tall and beautiful in countenance and in the form of a person, not less sociable, but less sensible than Fanny. She has read too many novels; her expressions are romantic, and her ideas are far otherwise. Her disposition is I believe good; and a few years may cool her down, to an agreeable sensible girl: now, it may suffice to say she is young: But after all, the best object for description is Mr. Cutler. He is somewhat singular, but it requires a much longer acquaintance, to form a just opinion of the character of a man, than of a woman: the distinguishing traits are deeper and much more numerous. For which reason and some others I will defer speaking of Mr. Cutler, to some future opportunity.
      
      
       
        
   
   Among these may have been Cotton Tufts to JQA, 5 March (Adams Papers).


       
      
      

      12th.
      
      
       I Dined with Townsend at Mrs. Hooper’s. Amory went to Portsmouth on Monday, with several of his friends. They return’d this day to dinner at Davenport’s. We called to see them; and sat with them drinking and singing till five o’clock, when they went for Ipswich. I pass’d the evening with Pickman, at Doctor Smith’s. Townsend, went there with us, but found himself so unwell, that he went home very early. His cough has re­turn’d, with several disagreeable symptoms. I fear exceedingly, that he is not long for this world.
       We play’d whist an hour or two at Dr. Smith’s and between 10 and 11. retired.
      
      
       
        
   
   JQA also mentions a “Perkins” in his line-a-day entry (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      13th.
      
      
       Thompson, Pickman and Little, pass’d the eve at my lodgings: Townsend, was so unwell, that he could not come, and Putnam, went home some days since, and has not yet return’d. The office, for a week past, has been tolerably clear; and I have made considerable progress in Blackstone.
      
      

      14th.
      
      
       Mr. Parsons return’d this afternoon from Boston, where the supreme judicial Court, and the general assembly are now sitting. I called with Pickman, to see Townsend, who is now confined to the house; and pass’d an hour or two with him: And for this day I have nothing more to say.
      
      

      15th.
      
      
       I called this evening at Putnam’s lodgings, and pass’d an hour or two with him. He went home last Sunday intending to be absent about a week; but he return’d yesterday, without compleating his visit. I told him some time ago, that I expected he would not be absent long from this town with any satisfaction to himself. He says he is happy as the day is long. He admires Newbury-Port exceedingly, and never enjoy’d himself more, than he has for the six months past. He says he is not in Love, and that is not the least reason, from which I conclude that he is. A young Lady similar in her manners, and perhaps in her disposition to him, has engaged his affections; and the schemes which he forms to be in company with her, and the manifest fondness which appears when he is with her, more than outweigh his declarations, which in cases less justifiable than the present, are not always consistent with truth.
      
       

      16th.
      
      
       In the forenoon I attended at Mr. Carey’s meeting. The man that appeared in the pulpit I concluded very soon, was a son of Dartmouth. All was common-place: his ideas were trifling, his language was inelegant and his manner, was an unsuccessful attempt to the florid. He apostrophised Innocence, and said she was charming. In short he appeared to me to have all the defects without one of the excellencies of a youthful irregular imagination. After meeting was over I heard his name was Oliver, and that he is settled at Beverley. I had quite enough of him in hearing him once, and therefore in the afternoon I went to hear Mr. Spring, who entertained me much better, though, I am not a great admirer of his doctrine.
      
      
       
        
   
   Daniel Oliver, Dartmouth 1785, minister at the Second Church of Beverly (Sprague, Annals Amer. PulpitWilliam B. Sprague, Annals of the American Pulpit; or Commemorative Notices of Distinguished American Clergymen of Various Denominations, New York, 1857-1869; 9 vols., 2:43).


       
      
      

      17th.
      
      
       Mr. Parsons held a court this forenoon at ten; and at the same hour I attended at Mr. Atkins’s, with several actions, brought before him. Mr. Parsons in the afternoon went from home to return to Boston. I pass’d the evening at Mrs. Hooper’s. Play’d quadrill as usual.
      
      
       
        
   
   JQA adds, in his line-a-day entries, “Townsend unwell” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      18th.
      
      
       I am sinking again into the same insipidity which I have so often lamented. The circumstances which daily occur, are now more than ever alike, for I not only spend the whole day in the same occupation at the office; but as Townsend is unwell, and confined to his lodgings I pass almost all my evenings with him: We have no news stirring of any kind, and as Dr. Kilham said to me, a short time before he went to Boston, “I am tired to death, of seeing one day only the dull duplicate of another.”
      
      

      19th.
      
      
       The weather was dull, gloomy, and part of the day rainy. Amory invited me to dine with him and Stacey and Azor Orne at Davenport’s, but I did not feel inclined that way. I call’d at Mrs. Hooper’s in the evening and spent a couple of hours with Townsend. The lads who dined at Davenport’s warm’d themselves so well with Madeira, that at about seven o’clock this evening, they all set out upon an expedition to Cape-Ann, to attend a ball there this night. Twenty seven miles in such weather and such roads after seven o’clock at night, to attend a ball, would look extravagant in a common person; but it is quite characteristic of Amory.
      
      

      20th. Thursday.
      
      
       We met this evening at Thompson’s. Pickman came; but rather late in the evening. Young Sawyer was there likewise: he spends the present quarter at home, by order of the college government. I have not a very high opinion of his abilities; still less of his improvements, and least of all of his moral character. One thing however may be said in his favour. He is handsome in his person. His father is a very respectable, worthy man, and the family to which he belongs is very agreeable.
      
      
       
        
   
   Sawyer had been rusticated since December for disorderly behavior at the college, but was restored in May (MH-Ar: Faculty Records, 5:289–290, 302).


       
       
        
   
   On the top of the following page in the Diary, JQA has written: “N B. this opinion of Sawyer did him great injustice. April 1790.”


       
      
      

      21st.
      
      
       I can read tolerably well when I am alone in the office, and make as much progress in one day, as I can sometimes in a week, when all the other gentlemen are here. I have read through the first volume, and have made some progress in the second of Blackstone... And I read it I think with more advantage, than I did the first time; but my progress is slow; too slow.
      
      
       
        
   
   JQA’s ellipses.


       
       
        
   
   In his line-a-day entry, JQA mentions “Mrs. Hooper’s. Evening” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      22d.
      
      
       Amory and Stacey, return’d from their expedition: They got to Cape-Ann at about twelve on Wednesday night, and were about two hours at the ball. On Thursday they proceeded to Marblehead, and attended at the assembly which was held there: Last Night they patrol’d the streets of Salem, serenading the houses, and came home this afternoon compleately fatigued. Mr. Parsons arrived in town too this morning from Boston, and held a court, for taking cognizance of Mr. Atkins’s actions.
       Pickman, pass’d the evening with us at Mrs. Hooper’s. Mr. Cutler was likewise there.
      
      

      23d.
      
      
       Pickman had agreed to go with me, and hear Parson Tucker preach this forenoon; but some circumstance prevented him; so I went alone. The Dr. gave us a very good sermon upon the education of children. I went home with Mr. Tracey to dinner, and Pickman soon came in. We dined and pass’d the afternoon with Mr. Tracey. This gentleman, was in the course of the war, peculiarly fortunate and accumulated, an immense fortune; but he has since been equally unluckily, and is now, very much reduced. The generosity of his heart is equal to any estate whatever: and although he has not been so prudent, as might be wish’d, yet every one who is acquainted with him, must lament his misfortunes, and heartily wish he may retrieve his affairs. We rode in to town in the beginning of the evening as the weather was rainy. We stop’d at Mrs. Hooper’s. We found Miss Cazneau there; and Thompson and Putnam came in soon after. The evening was dull. Miss Cazneau, would sing; and murdered two or three songs. A specimen of Townsend’s wit, set us to laughing. Mr. Parsons, set out this morning, to go to Boston, but the weather being disagreeable, he return’d home after proceeding three or four miles. I have undertaken a task which possibly at some future day, may serve to fill part of this volume; but which at present takes up much of my time.
      
      
       
        
   
   JQA is referring to his poem “A Vision.” See note for entry of 30 Jan. 1787 (above), and entry of and note for 28 March (below).


       
      
      

      24th.
      
      
       I attended at Mr. Atkins’s Court; and appeared to the actions. Mr. Marquand who had been summoned there, appeared, and somewhat diverted us by his impetuosity. I met young Thomas in the street who gave me some information from Cambridge.
       This being the last day of service, we have been uncommonly busy in the office in copying the writs and making out records, according to the Justice’s act, which is useless and even trouble­some on every account. I this day finished reading Gibbon’s History, which I have had a long time without perusing. It has given me much information upon a part of history with which I was but little acquainted. The style upon the whole I think is elegant, but his manifest partiality against the Christian religion; is equally injurious to his character as a philosopher, and as an historian. He affects to despise those men who from a zealous attachment to their religion, have adopted the effusions of enthusiasm, as readily as the pure and indisputable relations of history; while he is himself guilty of the other extreme, which in my mind is much less excusable. Knox however is I believe too severe when he says, that this writer by a meretricious and affected stile, far beneath the native dignity and simplicity of the ancients has caught the transient applause of the public, and indeed the occasion upon which he passes this judgment renders the censure very reprehensible: The reflection upon Julian’s leaving Paris, was to me one of the most ingenious passages in the book: And Knox, by setting himself up as the Champion of english prejudices, cannot be quoted by a neutral person as an authority of great weight.
      
      
       
        
   
   Perpetual Laws of the Commonwealth of Massachusetts, 1780–1800, 3 vols., Boston, 1801, 1:146–149.


       
       
        
   
   Vicesimus Knox, Liberal Education; Or, A Practical Treatise on the Methods of AcquiringUseful and Polite Learning, 10th edn., 2 vols., London, 1789, 2:307–309.


       
      
      

      25th.
      
      
       Copies of all the actions which are to be entered at the next Court of Common Pleas were this day sent to Salem, to be filed in the clerk’s office; seven days before the sitting of the court, as the law directs: And as we have now got through the hurry of business, we have this day been very idle: Mr. Parsons has been talking all day with some one or other who came to the office: much of our time is lost in this manner; and if we complain, we are told we must learn to read without suffering ourselves to be interrupted by any noise whatever, a direction with which I believe I shall never be able to comply. And It would be much more agreeable to me, if he would receive his company in the other room, and spare us the trouble of an apprenticeship to an art which we cannot acquire.
      
       

      26th.
      
      
       I took a long walk, this afternoon with Putnam, and as we came back we stop’d at Mrs. Hooper’s. Townsend is still there the weather being so unsettled, that he has not ventured to go much from the house yet; He must however go in a few days to Ipswich as he is to be sworn in at that Court. We play’d quadrill. Miss Knight and Miss Phillips were there. With the latter of these Ladies I have never hitherto had any acquaintance. I went a mile with her, after ten to wait on her home, and on the way met Master Thompson, but as I returned I could not overtake him.
      
      

      27th.
      
      
       I went with Pickman, Amory Stacey and Putnam to Salisbury, to see a vessel launch’d: She stuck as she went off. We dined there but the party was very far from being agreeable. A. Orne, is an habitual debauchee, who at the age of five or six and twenty has brought upon himself the infirmities of old age. He is one of those human beings whom to see is to despise. The description in the choice of Hercules beautifully expresses the character.
       At about five in the afternoon, I return’d with Pickman and Putnam, to Newbury-Port, and from thence walk’d up to Little’s; where we found Thompson and Sawyer: we pass’d the evening agreeably; and much more to our Satisfaction than we could have done with those other Lads whom we left at Salisbury.
       
        “Vast Happiness enjoy thy gay Allies!
        A Youth of Follies; an old age of Cares:
        Young, yet enervate; old yet never wise;
        Vice wastes their vigour, and their Mind impairs.”
       
      
      
       
        
   
   That is, the choice presented to Hercules by female representations of Virtue and Vice, each of whom urged him to follow the path she pointed out. JA suggested the fable as a theme for the United States seal (Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 2:ix–x, 96–98).


       
      
      

      28th.
      
      
       The weather was pleasant. Townsend rode, this day. I pass’d the evening with him: and found Miss Knight at Mrs. Hooper’s. After having dismiss’d two or three inconstant suitors, she is now address’d by a Mr. Gregory from Boston, to whom she will probably soon be united. 
         
          With all the charms of beauty richly fraught,
          Lucinda’s form my fond attention caught.
          A faultless person and a lovely mind,
          I found with wonder, were in her combin’d
          Deficient only in a single part,
          She wanted nothing but a feeling heart.
          Calm and unruffled as a Summer Sea,
          From Passions gale’s Lucinda’s breast is free,
          A faithless lover she may well defy
          Recall her heart nor breathe a single sigh
          And should a second prove inconstant too
          She changes on till she can find one true.
         
         Such a character may be esteemed; it may likewise be beloved, for she has had more than one Lover; but their unsteadiness may possibly derive some excuse from this very disposition of her’s: for my own part, I never could conceive such sentiments with respect to her, as would enable me to be inconstant.
      
      
       
        
   
   This stanza and the one recorded in the entry for 8 April (below) were later incorporated in “A Vision.” This work, begun as early as 30 Jan. 1787 but not completed until June 1790, became a satirical sketch of nine young women whom JQA knew during his years in Newburyport. It remained unpublished until Dec. 1839, when Brother Jonathan, the weekly edition of the New York Evening Tattler, printed it from an MS copy. Later the poem was published in JQA’s Poems of Religion and Society, Auburn and Buffalo, N.Y., 1853, and Currier’s NewburyportJohn J. Currier, History of Newburyport, Massachusetts, 1764-1905, Newburyport, 1906-1909; 2 vols., 2:541–547. The only known MS copy of the work in JQA’s hand is in M/JQA/28, Adams Papers, Microfilms, Reel No. 223. Upon rereading the printed version in 1839, JQA regarded it as an unequaled effort. “As a Poet I have never surpassed it,” he wrote; “My summit level as a Statesman, Orator, Philosopher and Proser is of about the same elevation” (William Cranch to JQA, 10 June 1790, Adams Papers; JQA, Diary, 25, 28 Dec. 1839, MemoirsMemoirs of John Quincy Adams, Comprising Portions of His Diary from 1795 to 1848, ed. Charles Francis Adams, Philadelphia, 1874-1877; 12 vols.  , 10:176–177).


       
      
      

      29th.
      
      
       I received two or three Letters for Little, and after finishing the day at the office, I went and delivered them. He went with me and pass’d the evening with Townsend: Mr. Morland came in to wait on Miss Knight home; but she preferr’d staying a day or two longer where she was. Mr. Cutler was an hour or two with us. Sometime after ten I came home.
      
       

      30th.
      
      
       Parson Toppan of Newtown preach’d at our meeting this day. I attended all day and was very much pleased with his ingenuity: he is quite orthodox enough, although he has contended with Mr. Spring upon some very knotty points. His delivery is not graceful, nor even agreeable; but the sound sense, and ingenuity, which appear in his sermons, more than compensate for defects which are so common.
       I have read through Knox’s treatise upon Education, and in general am much pleased with it. If his censures of the present times, did not sometimes border upon ill-nature, and if he had not profess’d to maintain the advantages of prejudice, and partiality I should place much greater confidence in his opinion; but his complaints in many cases are but too just, and too applicable to the manners of this Country.
      
      
       
        
   
   Probably David Tappan, minister at the Third Parish of Newbury, now West Newbury.


       
      
      

      31st.
      
      
       Mr. Parsons held a Justice’s Court for the trial of a trifling action of trover and conversion. The dispute was about 600 feet of pine boards. The witnesses on both sides were examined and after a trial of two hours; Mr. Parsons advised them to settle the matter between themselves without any judgment; which they accordingly did. The weather for a day or two past has been very mild and pleasant; verifying, the vulgar saying, mentioned at the beginning of the month. I walk’d with Putnam this afternoon and pass’d the evening with Townsend.
      
     